                                             409 Filed 11/11/20
             Case 1:18-cr-00340-LGS Document 412       11/10/20 Page 1 of 1




                           GENNARO CARIGLIO JR., P.L.
                       8101 BISCAYNE BOULEVARD • PENTHOUSE 701 • MIAMI, FL 33138
                                           TEL (305) 899-0438
                                           FAX (305) 373-3832


    10/16/2020

    Via ECF and Email
    The Honorable Lorna G. Schofield
    United States District Court
    Southern District of New York
    40 Foley Square
    New York, New York 10007

    Re:     United States v. Sohrab Sharma, et al. (18 Cr. 340)
            Sohrab “Sam” Sharma

    Dear Judge Schofield:

            The defendant, Sohrab “Sam” Sharma ("Sharma"), respectfully requests this Court
    grant a two week extension of time to file the sentencing submission in this matter until
    November 30, 2020 with the government response due two weeks later on December 14,
    2020. The government consents to this request.
            The reason for the request is that the parties have been conferring on several
    issues regarding the PSR to avoid the necessity of lengthy Fatico hearings. As a result
    of multiple phone conferences, the parties have resolved all but one issue that could
    require a Fatico hearing. The parties spoke at length on this issue last night and are
    hopeful they will be able to resovled this issue within a week. The parties believe this
    last issue will be resolved and there will be no need for any Fatico hearings in this matter.
            While the parties negotiations have been fruitful and will ultimately conserve
    judicial resources, the Probation Officer has not been able to complete the PSR until this
    issue is finalized. The defense needs the PSR to be finalized for the defense to properly
    prepare the sentencing memorandum. Since the sentencing is not set until January 19,
    2021, this two week extension will not impact the sentencing date and will give the Court
    over a month to review both parties sentencing submissions.

                                                         Respectfully submitted,
Application Granted. Defendant's sentencing submission
shall be filed on or before November 30, 2020. The
                                                         /s/ Gennaro Cariglio Jr.
Government's submission shall be filed on or before      Gennaro Cariglio Jr.
December 14, 2020. The Clerk of the Court is directed    Gennaro Cariglio Jr., P.L.
to terminate the letter motion at docket number 409.     8101 Biscayne Boulevard, PH 701
                                                         Miami, Florida 33138
Dated: November 10, 2020                                 (305) 899-0438
New York, New York                                       Sobeachlaw@aol.com
                                                         Attorney for Sohrab “Sam” Sharma
                                                           CC: All counsel of record
                                                    1
